Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000935
                                                       10-JUL-2017
                                                       07:54 AM


                          SCWC-15-0000935

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                        DAWN MARIE ANZALONE,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-15-0000935; CR. NO. 15-1-0287)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari filed on June 1, 2017, is hereby accepted and will
be scheduled for oral argument.    The parties will be notified by
the appellate clerk regarding scheduling.
           DATED: Honolulu, Hawai#i, July 10, 2017.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson